DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Status of Claims 
Claims 1-7, as filed on 05/26/2021, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 2 amend: “in contact with a human body” to ---configured to be in contact with a human body---.
Claims 2-7, line 1 amend: “The tension loop for yoga” to ---The pull loop for yoga---.
Claim 6, line 2 amend: “which is” to ---which are---.
Claim 7, lines 1 amend: “protective structure is an arc shaped structure” to –protective structures are arc shaped structures---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20130029813 A1 (Hetrick et al; henceforth Hetrick).
Regarding Independent Claim 1, Hetrick discloses a pull loop for yoga (exercise device 10), comprising a tension loop body (strap 11), wherein a side of the tension loop body (Figure 2: Annotated) in contact with a human body (the flat side of the strap 11 is capable of being in contact with a user’s body when in use) is detachably provided with an anti-curling device (strap keeper 230, Figures 6A-6C; strap keeper 230 is capable of being slid of strap 11 by undoing loop 12) for preventing two sides of the tension loop body from curling due to stretching during movement (strap keeper 230 is inelastic and prevents the strap 11 from curling).  

    PNG
    media_image1.png
    484
    610
    media_image1.png
    Greyscale

Figure 2: Hetrick Annotated
Regarding Claim 2, Hetrick further discloses the tension loop for yoga according to claim 1, wherein the anti-curling device comprises an anti-curling body (strap keeper 230) which is greater than or equal to a bandwidth (Figure 2: Annotated above) of the tension loop body (see Figure 2 above wherein the keeper 230 is wider than the width of the strap 11), and two sides of the anti-curling body are extended upward with a limiting part (Figure 6C: Annotated) for positioning a side edge of the tension loop body (see Figure 2 above wherein the limiting parts are positioned on each side of the strap 11).  

    PNG
    media_image2.png
    214
    302
    media_image2.png
    Greyscale

Figure 6C: Hetrick Annotated
Regarding Claim 3, Hetrick further discloses the tension loop for yoga according to claim 2, wherein the limiting part extends to a width direction of the tension loop body (Figure 6C: Annotated) to form a limiting groove (Figure 6C: Annotated) configured to clamp the side edge of the tension loop body (limiting parts extend around the strap 11 such that they prevent the edges of strap 11 from curling).  

    PNG
    media_image3.png
    269
    427
    media_image3.png
    Greyscale

Figure 6C: Hetrick Annotated
Regarding Claim 4, Hetrick further discloses the tension loop for yoga according to claim 2, wherein the anti-curling body is movably connected with the tension loop body (keeper 230 is in sliding connection with strap 11, see Figure 2).  
Regarding Claim 5, Hetrick further discloses the tension loop for yoga according to claim 2, wherein the anti-curling body is one (keeper 230 is a single unit on loop 12).  
Regarding Claim 6, Hetrick further discloses the tension loop for yoga according to claim 2, wherein two ends of the anti-curling body along a length direction (Figure 6C: Annotated) are provided with protective structures (Figure 6C: Annotated) which are configured to reduce a damage to the tension loop body (keeper 230 upper surface protects the strap 11 by covering the strap 11).  

    PNG
    media_image4.png
    256
    318
    media_image4.png
    Greyscale

Figure 6C: Annotated
Regarding Claim 7, Hetrick further discloses the tension loop for yoga according to claim 6, wherein the protective structure is an arc-shaped structure arranged at both ends of the anti-curling body along the length direction (see Figure 6C: Annotated above, the protective structures in connection with the limiting parts create C-shaped arcs around the strap 11).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784